Citation Nr: 0714529	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sleep disturbance 
claimed as secondary to tinnitus.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that increased the rating for the service-
connected hypertension to 10 percent.  This matter also 
arises from a rating decision in March 2004 wherein the RO 
denied entitlement to service connection for hearing loss, 
tinnitus, and a sleep disturbance secondary to tinnitus.  

The issues of entitlement to an evaluation in excess of 10 
percent for hypertension and entitlement to service 
connection for hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent and probative medical evidence of record shows 
that the veteran's sleep disturbance is a symptom of PTSD and 
preponderates against a finding that the veteran has a sleep 
disorder.  


CONCLUSION OF LAW

Service connection for sleep disturbance is not established.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In correspondence dated in September 2003, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the veteran may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, the Board finds that he was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  The September 2003 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claim, and that he must give enough 
information about his records so that VA could request them 
from the person or agency who has them.  Thus, effectively 
notifying him to send any additional relevant information.  
VA subsequently readjudicated the claim based on all the 
evidence in October 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
any deficiency in the notice did not affect the essential 
fairness of the decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  For these reasons, to decide the appeal 
would not be prejudicial error to the veteran. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II. Sleep disturbance

The veteran seeks entitlement to service connection for a 
sleep disturbance, to include as secondary to tinnitus.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303(a).

Service connection is warranted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
that links the veteran's claimed sleep disturbance to service 
or to tinnitus.  

Our review finds that in an earlier claim for post traumatic 
stress disorder, the veteran claimed a sleep disorder.  In a 
January 2003 rating decision, the RO denied entitlement to 
PTSD (claimed as PTSD, stress, and sleep disorder).  

In June 2003, the veteran sought entitlement to service 
connection for hearing loss and tinnitus and in August 2003, 
he claimed that he suffered loss of sleep due to ringing in 
his ears.  In the March 2004 rating decision on appeal, the 
RO, in pertinent part, denied entitlement to service 
connection for a sleep disturbance on a direct basis and as 
secondary to tinnitus.  

Service medical records show that during a hospitalization 
for detoxification prior to his discharge the veteran was 
prescribed medication for sleep.  After having been medically 
evacuated to another hospital, he requested sleep medication 
but was refused as per doctor's orders he was to have no 
sleep medications.  The following nights he slept well.  His 
sleep disturbance seemed a symptom of his drug abuse and 
detoxification.  A chronic acquired sleep disorder is not 
shown in service.

VA outpatient treatment records show complaints of sleep 
disturbance.  However, this medical evidence does not provide 
a link between the veteran's sleep disturbance and his 
claimed tinnitus or to service.  The VA treatment records 
indicate that the veteran's sleep disturbance is a symptom of 
a psychiatric disorder.  A separate sleep disorder based on 
an organic disability is not shown.  

The Board notes that at a VA psychiatric examination in May 
2005, the veteran reported symptoms of sleep disturbance, 
nightmares, depressed mood and forgetfulness.  The examiner 
found that the veteran presented with PTSD symptoms.  The 
diagnoses included PTSD.  

Although service connection for PTSD had been initially 
denied, in a May 2005 rating decision, the RO granted service 
connection for PTSD.  A disability evaluation was assigned 
based on his symptoms, to include his complaints of sleep 
disturbance.  Thus, the symptom of sleep disturbance has been 
associated with PTSD and evaluated with PTSD.  See 38 C.F.R. 
§ 4.130.  

At a VA examination in August 2005, the examiner noted that 
in reference to the veteran's sleeping, he needed medication 
for his sleep, but it was not related to his tinnitus.  

The veteran has described a symptom of sleep disturbance, 
which he allegedly experiences presently as due to tinnitus 
and has claimed service connection for sleep disturbance.  
The Board notes that the veteran is not service-connected for 
tinnitus, thus service connection as secondary to tinnitus is 
not warranted.  

There is no evidence that a medical diagnosis of a sleep 
disorder has been assigned.  Although the veteran's 
representative refers to the issue as sleep apnea, there is 
no competent medical evidence of record that the veteran has 
been diagnosed with sleep apnea or any other sleep disorder.  
The veteran contends that he has difficulty sleeping and has 
disturbance of his sleep, and the clinical evidence supports 
this assertion.  However, the clinical evidence shows that 
the veteran's sleep disturbance and difficulty sleeping are 
linked to a diagnosed psychiatric disorder.  

The Board has carefully considered the veteran's statements.  
He is competent, as a lay person, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The statements of the veteran are not 
competent medical evidence as to a nexus between a sleep 
disturbance and his service or to tinnitus.  

An August 2005 VA examination noted that the veteran needed 
sleep medication, but it was not related to tinnitus.  Having 
reviewed the complete record, the Board finds that although 
the veteran experiences sleep disturbance, this is a symptom 
which has been linked to his service-connected PTSD and has 
been considered in the evaluation of PTSD.  He has been 
granted service connection for a psychiatric disorder that is 
manifested in part by the symptom for which he claims 
entitlement to compensation.  An appellant may not be rated 
twice for the same symptoms as evaluation of the same 
manifestation under various diagnoses is to be avoided.  
(38 C.F.R. § 4.14.).  A chronic sleep disorder was not 
manifested in service and no presumption of service 
connection is applicable to the claimed sleep disturbances.  
There is no medical diagnosis of a sleep disorder.  The 
preponderance of the competent and probative evidence is 
against a finding that the veteran has a separate sleep 
disorder that is a result of service or a service-connected 
disability.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for sleep disturbance is 
denied.


REMAND

In the veteran's substantive appeal received in May 2004 on 
the issue of entitlement to an increased evaluation for 
hypertension, he requested a video conference hearing before 
a member of the Board.  In a subsequent substantive appeal 
submitted on the other issues on appeal, the veteran 
indicated that he did not wish a hearing.  Therefore, 
clarification should be sought from the veteran as to whether 
he still wishes to have a video conference hearing before a 
member of the Board on the issue of entitlement to an 
increased evaluation for hypertension.  See 38 C.F.R. 
§ 20.704 (2006).  In addition, in an October 2005 statement 
the veteran indicated that his medication for hypertension 
had been changed at a VA outpatient treatment clinic.  The VA 
treatment records should be obtained and associated with the 
claims file.  38 C.F.R. § 3.159(c)(4) (2006).  

At a VA examination in August 2005, with a review of medical 
records, based on the veteran's history of inservice acoustic 
trauma in 1971, the examiner found that it was as likely as 
not that the veteran's bilateral hearing loss and tinnitus 
were related to in-service acoustic trauma.  The record also 
shows that the veteran has been fitted for hearing aids.  
However, at a VA audiological evaluation in August 2005, the 
examiner concluded that the test results were not reliable or 
valid and not considered adequate for rating purposes.  No 
medical evidence regarding the claimed tinnitus was provided.  
Accordingly, we are unable to determine whether the veteran's 
current hearing loss is a disability according to VA 
criteria.  38 C.F.R. § 3.385.  Further, if a current 
disability by VA criteria of bilateral hearing loss exists, 
there must be a determination of a relationship between that 
disability and an injury or disease incurred.  In addition, 
the VA audiological examiner did not express an opinion as to 
the etiology of the veteran's claimed hearing loss and 
tinnitus.  Thus, further development is needed prior to 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the veteran 
if he wishes a Board hearing before a 
Veterans Law Judge, as per his request for 
a video conference hearing on his 
substantive appeal received in May 2004, 
on the issue of entitlement to an 
increased rating for hypertension.  If 
yes, schedule the veteran for a hearing.  
Appropriate notification should be given 
to the appellant and his representative, 
and such notification should be documented 
and associated with the claims folder.

2. Secure the veteran's VA outpatient 
treatment records pertaining to 
hypertension and associate them with the 
claims file.  

3.  Request an addendum from the VA 
audiologist who performed the veteran's 
audiological evaluation in August 2005.  
The claims folder, to include a copy of 
this Remand and all additional records 
obtained, must be made available to the 
medical examiner in order that he or she 
may review pertinent aspects of the 
veteran's service and medical history.  

The examiner should state whether (1) the 
results of the auditory examination show 
auditory thresholds or speech recognition 
scores that meet the criteria for impaired 
hearing set forth in 38 C.F.R. § 3.385; 
and (2) whether the veteran has tinnitus.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing impairment and/or 
tinnitus originated during service or is 
otherwise related to service. 

The determination as to whether an 
additional examination with any further 
indicated special study is necessary is 
left to the discretion of the VA examiner 
who conducted the August 2005 audiological 
examination.  If that examiner is not 
longer available, the veteran should be 
scheduled for another VA examination to 
address the questions posed.  

4.  After completion of the foregoing, 
review the claims.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


